UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 17, 2011 MUTUALFIRST FINANCIAL, INC. (Exact name of registrant as specified in its chapter) Maryland 000-27905 35-2085640 (State or other jurisdiction of incorporation (Commission File Number) (IRS Employer Identification No.) 110 E. Charles Street, Muncie, Indiana 47305-2419 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (765) 747-2800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On November 17, 2011, MutualFirst Financial, Inc. (NASDAQ:MFSF), the holding company of MutualBank, has announced the Company will pay a cash dividend of $ .06 per share for the third quarter of 2011. A copy of the press releaseis attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d) Exhibits Press release dated November 17, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. MUTUALFIRST FINANCIAL, INC. Date: November 18, 2011 By: /s/ David W. Heeter David W. Heeter President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No.
